Citation Nr: 0127686	
Decision Date: 12/27/01    Archive Date: 01/03/02

DOCKET NO.  01-08 426	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 



INTRODUCTION

The veteran had active military service from July 1968 to 
July 1971.  This appeal arises from a July 2001 rating 
decision by the Nashville, Tennessee, Regional Office (RO) of 
the Department of Veterans' Affairs (VA), which denied a 
claim for service connection for post-traumatic stress 
disorder (PTSD).


REMAND

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303(a) (2001).  
Applicable regulations provide that service connection for 
PTSD requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125, a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  See 38 C.F.R. § 3.304(f) 
(2001). 

The veteran asserts that he has PTSD as a result of 
participation in combat during service in Vietnam, to include 
as a result of a stressor involving setting off a booby trap 
and taking shrapnel in his legs.  The veteran's discharge (DD 
Form 214) and correction form (DD Form 215) show that he 
served in Vietnam from November 1968 to May 1969.  His awards 
and decorations include the Combat Infantryman Badge, the 
Purple Heart, and the Army Commendation Medal with "V" 
device.  Service connection is currently in effect for 
residuals of shrapnel wounds in the right leg.  

A letter from a clinical psychologist at the Veterans Center 
in Knoxville, Tennessee, dated in November 2000, indicates 
that the veteran was seen for treatment of "severe PTSD" 
beginning in October 2000.  However, the claims file does not 
currently contain these records, or otherwise contain any 
documentation indicating that these records are unavailable.  
On remand, an attempt should be made to obtain these records.  
Bell v. Derwinski, 2 Vet. App. 611 (1992).  The U.S. Court of 
Appeals for Veterans Claims (Court) has held that when 
treatment records from a VA Veterans Center are relevant to a 
claim, they should be obtained even if summarizing letters or 
reports are included in the record.  Dunn v. West, 11 Vet. 
App. 462 (1998).  

Finally, review of a VA PTSD examination report, dated in 
June 2001, shows that the Axis I diagnosis was anxiety 
disorder, not otherwise specified, "with features of PTSD, 
but not the full syndrome."  The examiner indicated that the 
veteran's anxiety was not related to his service.  However, 
as previously indicated, a psychologist from the Veterans 
Center in Knoxville, Tennessee has determined that the 
veteran has severe PTSD related to his service.  

The veteran's representative has argued that another 
examination is warranted to reconcile the conflicting 
diagnoses.  The Board agrees.  Given the conflicting evidence 
as to the veteran's current diagnosis, the Board finds that 
on remand the veteran should be scheduled for a VA 
psychiatric examination to determine his correct diagnosis.  

Therefore, this case is REMANDED for the following action:

1.  The RO should attempt to obtain all 
records of treatment of the veteran from 
the Veterans Center in Knoxville, 
Tennessee.  All records obtained should 
be associated with the claims file.

2.  Thereafter, the RO should schedule 
the veteran for a psychiatric examination 
by a board of two in order to determine 
the nature of any psychiatric disability 
present and the proper diagnosis(es) 
thereof, to specifically include 
consideration of PTSD.  All indicated 
tests and studies should be conducted to 
specifically include psychological 
testing.  It is imperative that the 
claims file be reviewed by the examiners 
in connection with the examination.

3.  After undertaking any additional 
development deemed appropriate, the RO 
should review the record and adjudicate 
the issue of service connection for PTSD.  

4.  If the benefit sought on appeal is 
not granted, the veteran should be 
furnished an appropriate supplemental 
statement of the case, and be afforded 
the applicable opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	C. W. SYMANSKI
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


